Citation Nr: 0738779	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-04 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase in a 30 percent rating for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from November 1974 to December 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision that 
"continued" a 10 percent rating for the veteran's service-
connected bilateral pes planus.  A November 2003 RO decision 
"increased" the rating for the veteran's service-connected 
bilateral pes planus to 30 percent, effective August 28, 
2001.  In December 2005, the Board remanded this appeal for 
further development.  

As noted by the Board in the December 2005 remand, although 
the RO indicated in the November 2003 RO decision that they 
had "increased" the rating for the veteran's bilateral pes 
planus to 30 percent, effective August 28, 2001, a prior 
February 2000 Board decision allowed a compensable rating of 
10 percent, effective December 12, 1991, and an increase to 
30 percent for bilateral pes planus, effective January 10, 
1997.  The June 2000 RO decision which executed the Board 
decision, however, only addressed the increase to 10 percent.  
No mention was made of the increase to 30 percent.  Thus, it 
appears to the Board that the "increase" of the November 2003 
rating decision was actually in effect a continuation of a 30 
percent rating which should already have been in effect.  
This matter is again REFERRED to the RO for corrective 
action. 

The Board notes that in a September 2007 statement, the 
veteran raised the issues of entitlement to increased ratings 
for her service-connected status post hysterectomy, 
depression, status post bunionectomy with hallux valgus, and 
residuals of a ganglion cyst of the left wrist.  She also 
raised the issue of entitlement to a total disability rating 
based on individual unemployability.  Those issues are not 
before the Board at this time and are also REFERRED to the RO 
for appropriate action.  




FINDING OF FACT

The veteran's service-connected bilateral pes planus is no 
more than severe in degree; pronounced bilateral pes planus 
is not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent rating for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 
5276 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in February 2004 and January 2006 letters the 
RO provided notice as to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in her possession that pertains to the 
claim.  The case was last readjudicated in February 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service private and 
VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  her contentions; service 
medical records; post-service private and VA treatment 
records; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A 30 percent is warranted for severe bilateral flatfoot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  A 50 percent 
rating requires pronounced bilateral flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.  

Initially, the Board notes that the veteran receives separate 
ratings for left and right bunionectomies with hallux valgus; 
thus any symptomatology related to those disorders may not be 
used in evaluating the veteran's pes planus.  In this regard, 
both the use of manifestations not resulting from service-
connected conditions, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2007).  

An August 2001 VA podiatry treatment entry noted that the 
veteran reported she had continued discomfort and pain in her 
right foot and left foot, with the right foot doing worse.  
She related that she had difficulty standing and walking any 
distance.  The veteran also stated that she had orthotics 
that she could not wear because of the increased bulk and 
that they bothered her feet.  It was noted that the veteran 
was complaining of pain and tenderness in the sinus tarsi 
area along the subtalar joint.  The examiner reported that 
there was significant crepitance in that joint and that there 
was some mild tenderness with range of motion of the ankle 
joint.  The examiner indicated that the veteran had a 
significantly pronated foot with collapse of the medial 
longitudinal arch, apparently on the right.  The examiner 
stated that the subtalar joint on the left foot was 
uncomfortable as well, but not nearly as bad.  The examiner 
noted that they would get the veteran's orthotics reduced in 
bulk.  

An October 2001 VA treatment entry noted that the veteran was 
seen for follow-up.  It was reported that the veteran had 
pain with palpation of both subtalar joints and that there 
was also some joint crepitus noted.  The examiner indicated 
that the veteran had mild pain with range of motion, but that 
there was no limitation in range of motion of the subtalar 
joints.  The examiner stated that there was a significant 
decrease in the medial arch, bilaterally.  The pertinent 
diagnoses were degenerative arthritis, subtalar joint, 
bilaterally and pes planus.  A November 2001 entry noted that 
the veteran was seen for follow-up of degenerative arthritis 
of the subtalar joint as well as posterior tibial tendon 
dysfunction of both feet.  The examiner reported that the 
veteran had pain with palpation of both subtalar joints with 
the right greater than the left.  The examiner stated that 
there was also some pain along the distal aspect of the 
posterior tibial tendon of the right foot, along it course 
around the medial malleolus, as well as distally at its 
insertion.  The examiner indicated that the veteran did have 
some pain with active range of motion of the posterior tibial 
tendon and that she had difficulty performing a heel raise 
test.  It was noted, however, that such may be due to her 
being slightly overweight.  The examiner reported that the 
veteran did have some crepitus noted in the right subtalar 
joint, but that there was no limitation of motion.  The 
examiner indicated that 
X-rays from the veteran's last visit revealed signs of a flat 
foot deformity with a decrease in the calcaneal inclination 
angle.  The examiner reported that there was also some 
subtalar joint arthritis noted, especially along the 
posterior and anterior facets.  The assessment was 
degenerative arthritis, subtalar joint, bilateral, and 
posterior tibial tendon dysfunction, right foot.  

A November 2002 VA treatment entry noted that the veteran was 
seen because of bilateral foot pain.  She stated that she had 
pain in both feet that was aggravated by cool air.  It was 
noted that she was told that she had arthritis.  A December 
2002 entry noted that the veteran had a pronated gait with no 
clubbing.  The examiner indicated that the range of motion 
was limited without crepitation and that the pain in the mid 
portion of both feet had improved.  The assessment was 
degenerative arthritis of the feet.  

A May 2004 private X-ray report as to the veteran's feet 
revealed pes planus.  

A June 2005 VA treatment entry indicated that a 
musculoskeletal evaluation showed that the veteran's gait was 
coordinated and smooth and that no clubbing or cyanosis was 
noted.  The examiner reported that there was no misalignment, 
defects, or deformities of the joints, bones, or muscles.  
The examiner stated that the joints were within full range of 
motion with no pain or contractures, and no muscle atrophy or 
weakness.  The assessment included foot pain, osteoarthritis.  
An October 2005 entry related an assessment that included 
foot pain, osteoarthritis/pes plano.  A January 2006 entry 
related an assessment of degenerative arthritis of the feet 
and pes planus. 

A July 2006 podiatry examination report for the VA noted that 
the veteran had developed bilateral pes planus deformities 
secondary to physical training while stationed in California 
in 1974.  It was noted that at the present time, the veteran 
was followed with pain medication for her feet with minimal 
relief of her bilateral feet pain.  The veteran complained of 
pain along the medial instep that was worse with standing for 
protracted periods of time and with walking long distances.  
She stated that she did not have much pain in the region of 
the first metatarsal phalangeal joints from prior 
bunionectomies.  The veteran indicated that both feet were 
equally symptomatic.  It was noted that the veteran denied 
any episodes of incapacitating feet pain that had required 
hospitalization, bed rest, or significant flare-ups.  

The examiner reported that the veteran had no apparent acute 
distress and that she had normal heel-toe mechanics without 
the aid of an orthopedic assistive device.  The examiner 
indicated that the veteran had no functional limitations on 
standing and walking while entering the clinic.  It was noted 
that inspection of the veteran's shoes showed that she had 
open toe sandals without excessive lateral sole or heel wear.  
The examiner stated that the veteran was not wearing any 
custom molded arch supports.  

The examiner indicated that in a standing position, the 
veteran's feet demonstrated a pes planus deformity with the 
heel in a neutral position without varus of valgus deformity.  
The examiner stated that there was no malalignment of the 
Achilles tendon and that no pain on palpation or manipulation 
was noted in either foot.  Bilaterally, inversion was 30 
degrees and that eversion was 20 degrees.  It was noted that 
calf circumference was 37 cm, bilaterally, and that 
quadriceps circumference was 44 cm, bilaterally.  The 
examiner indicated that motor function for the extensor 
hallucis longus, tibialis anterior, and peroneal, muscular 
groups were rated at 5/5 for both lower extremities.  The 
examiner noted that the bilateral dorsalis pedis pulse and 
the neurovascular status of the right foot was intact.  

The examiner reported that inspection of the plantar aspect 
of both of the veteran's feet did not demonstrate any 
transfer lesions or callosities.  The examiner stated that 
the veteran demonstrated mild pain to palpation along the 
medial instep of both feet.  It was noted that an X-ray of 
the veteran's right foot related an impression of 
radiographic changes consistent with a bunionectomy of the 
right foot and a pes planus deformity.  An X-ray of the 
veteran's left foot related the same impression.  The 
diagnoses were bilateral pes planus deformities with 
associated plantar fasciitis, rated as mild, and status post 
bilateral bunionectomies for metatarsal phalangeal joints 
secondary to bilateral pes planus deformities.  The examiner 
commented that the veteran was placed on a treadmill at a 
standard 1.2 mile per hour walking rate and that because such 
was too brisk for her, it was reduced to 0.8 mile per hour.  
The examiner reported that the veteran accomplished 3 minutes 
without significant increased complaints of bilateral feet 
pain.  The examiner remarked that reexamination of the 
veteran's feet did not demonstrate any swelling, pain, 
fatigability, or less of range of motion.  It was noted that 
the veteran maintained normal heel toe gait mechanics.  The 
examiner indicated that at the present time, the veteran's 
bilateral pes planus deformities, status post bunionectomies, 
and plantar fasciitis would give her difficulty with standing 
for protracted periods of time and walking long distances.  
It was reported that the veteran would be rated as a 
community ambulatory without the aid of orthopedic assistive 
device.  The examiner indicated that the veteran's bilateral 
foot condition would not be a source for individual 
unemployability.  

An August 2006 VA general medical examination report noted 
that the veteran reported that she had pain constantly in her 
feet as well as numbness in both feet.  The assessment 
included pes planus.  

Upon consideration of the evidence in light of the rating 
criteria, the Board finds that the evidence as a whole shows 
that the veteran's bilateral pes planus is indicative of no 
more than a 30 percent rating under Diagnostic Code 5276.  
Symptomatology indicative of pronounced bilateral flatfoot, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achilles on manipulation, not improved by 
orthopedic shoes or appliances, as required for a 50 percent 
rating, has not been shown at any time during the course of 
the appeal.  The most recent July 2006 podiatry examination 
report for the VA specifically noted that there was no 
malalignment of the achilles tendon of both feet and that no 
pain on palpation or manipulation was noted.  The examiner 
stated that the veteran demonstrated mild pain to palpation 
along the medial instep of both feet.  The diagnoses included 
bilateral pes planus deformities with associated plantar 
fasciitis, rated as mild.  

Other prior treatment records and examination reports also do 
not show evidence of symptoms such as extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement, 
and severe spasm of the tendo achilles, as required for an 
increased 50 percent rating.  Thus, pronounced pes planus has 
not been more nearly approximated.
 
The weight of the evidence demonstrates that the veteran's 
bilateral pes planus is no more than 30 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for bilateral pes planus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for bilateral pes planus is denied.  


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


